UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6202


MELVIN CORNNELL DODSON,

                Petitioner — Appellant,

          v.

WARDEN, DEERFIELD CORRECTIONAL CENTER,

                Respondent — Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00019-jlk-mfu)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Cornnell Dodson, Appellant Pro Se.      Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin Cornnell Dodson seeks to appeal the district

court’s order denying as untimely his 28 U.S.C. § 2254 (2006)

petition.       We    dismiss   the    appeal    for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on   December   13,     2010.    The    notice    of   appeal      was   filed   on

January 24, 2011.        Because Dodson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                        2